DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 14, 15 and 17 of U.S. Patent No. US 10,482,554 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current claims can be found in the patented claims of US 10,482,554 B1, see table below.

US 10,482,554 B1
Claim 1
A non-transitory computer-readable storage medium storing computer-readable program code executable by a processor to:
Claim 14
A non-transitory computer-readable storage medium storing computer-readable program code executable by a processor to:
store a smart contract comprising a transcript and executable code operable to enforce a set of parameters of an agreement in a block of a blockchain, the block of the blockchain replicated to a plurality of distributed copies of the blockchain;
store the smart contract comprising the transcript and the executable code operable to enforce the set of parameters in a block of a blockchain, the block of the blockchain replicated to a plurality of distributed copies of the blockchain;
receive, by the executable code, a vote from each party to the agreement, each vote indicating whether an action of a first parameter of the set of parameters has occurred on or before a time of the first parameter has elapsed;
receive, by the executable code, a vote from each party to the agreement, each vote indicating whether an action of the first parameter has occurred on or before a time of the first parameter has elapsed;

determine, by the executable code, that a sum of the votes received from each party to the agreement does not indicate whether the action of the first parameter has occurred on or before the time of the first parameter has elapsed;
receive, by the executable code, a vote from a neutral party indicating whether the action of the first parameter has occurred on or before the time of the first parameter has elapsed;
receive, by the executable code, a vote from a neutral party indicating whether the action of the first parameter has occurred on or before the time of the first parameter has elapsed;
apply, by the executable code, a respective weight to each received vote to determine whether the action of the first parameter has occurred on or before the time of the first parameter has elapsed, the respective weights comprising at least two different weight values; and
apply, by the executable code, a respective weight to each received vote to determine whether the action of the first parameter has occurred on or before the time of the first parameter has elapsed, the respective weights comprising at least two different weight values; and

determine, by the executable code based on a sum of the weighted votes, that the action of the first parameter has been completed on or before the time of the first parameter has elapsed.
Claim 2
The non-transitory computer-readable storage medium of claim 1, further comprising computer-readable program code executable to:
Claim 14
A non-transitory computer-readable storage medium storing computer-readable program code executable by a processor to:
receive, by an agent executing on the processor, the set of parameters for the agreement, wherein the agent comprises one of: (i) a chatbot, and (ii) a voice-enabled agent;
receive, by an agent executing on the processor, a set of parameters for an agreement via a network connection, wherein the agent comprises one of: (i) a chatbot, and (ii) a voice-enabled agent; 
determine, by the agent, that the set of parameters satisfies a plurality of rules; and 
determine, by the agent, that each parameter in the set of parameters, including the modified value for the first parameter, satisfies the 

transmit, by the agent via the network, an indication of acceptance of the set of parameters based on each parameter satisfying the rules;
Claim 3
The non-transitory computer-readable storage medium of claim 2, further comprising computer-readable program code executable to:
Claim 14
A non-transitory computer-readable storage medium storing computer-readable program code executable by a processor to:
generate the transcript by the agent, the transcript comprising statements generated by the agent and received by the agent, the statements collectively specifying the set of parameters; and
generate, by the agent, a transcript comprising statements generated by the agent and received by the agent, the statements collectively specifying the set of parameters including the modified value for the first parameter;
generate, by the agent based on a language processing algorithm applied to the statements of the 


The non-transitory computer-readable storage medium of claim 3, further comprising computer-readable program code executable to:
Claim 14
A non-transitory computer-readable storage medium storing computer-readable program code executable by a processor to:
generate, by the agent, the smart contract for the agreement.
generate, by the agent, a smart contract for the agreement, the smart contract comprising the transcript and the executable code operable to enforce the set of parameters;
Claim 5
The non-transitory computer-readable storage medium of claim 1, further comprising computer-readable program code executable to:
Claim 15
The non-transitory computer-readable storage medium of claim 14, further comprising computer-readable program code executable to:

determine, by the executable code in the block of the blockchain, that the time for the first parameter has elapsed; and
transmit an indication of completion of the action via a network.
transmit an indication of completion of the action via the network.
Claim 6
The non-transitory computer-readable storage medium of claim 1, further comprising computer-readable program code executable to:
Claim 14
A non-transitory computer-readable storage medium storing computer-readable program code executable by a processor to:
determine, by an agent executing on the processor, that a first parameter in the set of parameters has a value that does not meet a first rule, of a plurality of rules;
determine, by the agent, that a first parameter in the set of parameters has a value that does not meet a first rule, of a plurality of rules;
determine, by the agent based on a computing model and the first rule, a modified value for the first parameter;
determine, by the agent based on a computing model and the first rule, a modified value for the first parameter;

determine, by the agent, that each parameter in the set of parameters, including the modified value for the first parameter, satisfies the associated rule of the plurality of rules;
transmit, by the agent via a network, the modified value for the first parameter; and
transmit, by the agent via the network, the modified value for the first parameter;
receive, by the agent via the network, acceptance of the set of parameters including the modified value for the first parameter.
receive, by the agent via the network, acceptance of the set of parameters including the modified value for the first parameter;
Claim 7
The non-transitory computer-readable storage medium of claim 1,
Claim 14
A non-transitory computer-readable storage medium storing computer-readable program code executable by a processor to:
wherein the executable code applies a first weight value of the at least two weight values to the votes received 


A method, comprising:
Claim 1
A method, comprising:
storing a smart contract comprising a transcript and executable code operable to enforce a set of parameters of an agreement in a block of a blockchain, the block of the blockchain replicated to a plurality of distributed copies of the blockchain;
storing the smart contract comprising the transcript and the executable code for enforcing the set of parameters in a block of a blockchain, the block of the blockchain replicated to a plurality of distributed copies of the blockchain;
receiving, by the executable code executing on a processor, a vote from each party to the agreement, each vote indicating whether an 


determining, by the executable code, that a sum of the votes received from each party to the agreement does not indicate whether the action of the first parameter has occurred on or before the time of the first parameter has elapsed;
receiving, by the executable code, a vote from a neutral party indicating whether the action of the first parameter has occurred on or before the time of the first parameter has elapsed;
receiving, by the executable code, a vote from a neutral party indicating whether the action of the first parameter has occurred on or before the time of the first parameter has elapsed;
applying, by the executable code, a respective weight to each received vote to determine whether the action of the first parameter has occurred on or before the time of the first 


determining, by the executable code based on a sum of the weighted votes, that the action of the first parameter has been completed on or before the time of the first parameter has elapsed.
Claim 9
determining, by an agent executing on the processor, that a first parameter in the set of parameters has a value that does not meet a first rule, of a plurality of rules;
Claim 14
determine, by the agent, that a first parameter in the set of parameters has a value that does not meet a first rule, of a plurality of rules;
determining, by the agent based on a computing model and the first rule, a modified value for the first parameter;
determine, by the agent based on a computing model and the first rule, a modified value for the first parameter;
determining, by the agent, that each parameter in the set of parameters, 


transmit, by the agent via the network, the modified value for the first parameter;
receive, by the agent via the network, acceptance of the set of parameters including the modified value for the first parameter.
receive, by the agent via the network, acceptance of the set of parameters including the modified value for the first parameter;
Claim 10
The method of claim 9, further comprising:
Claim 1
A method, comprising:
receiving, by the agent via the network, acceptance of the set of parameters including the modified value for the first parameter; and
receiving, by the agent via the network, acceptance of the set of parameters including the modified value for the first parameter;

generating, by the agent, a transcript comprising statements generated by the agent and
received by the agent, the statements collectively specifying the set of parameters including the modified value for the first parameter.
received by the agent, the statements collectively specifying the set of parameters including the modified value for the first parameter;
Claim 11
The method of claim 10, further comprising:
Claim 1
A method, comprising:
generating, by the agent based on a language processing algorithm applied to the statements of the transcript, the executable code operable to enforce the set of parameters; and
generating, by the agent based on a language processing algorithm applied to the statements of the transcript, executable code operable to enforce the set of parameters;
generating, by the agent, the smart contract for the agreement.
generating, by the agent, a smart contract for the agreement

The method of claim 8, further comprising:
Claim 15
The non-transitory computer-readable storage medium of claim 14, further comprising computer-readable program code executable to:
determining, by the executable code in the block of the blockchain, that the time for the first parameter has elapsed; and
determine, by the executable code in the block of the blockchain, that the time for the first parameter has elapsed; and
transmitting an indication of completion of the action via the network.
transmit an indication of completion of the action via the network.
Claim 13
The method of claim 8,	
Claim 17
The non-transitory computer-readable storage medium of claim 16
wherein the executable code applies a first weight value of the at least two weight values to the votes received from each party to the agreement, 


The method of claim 8, further comprising:
Claim 7
The method of claim 1, further comprising:
identifying a prior agreement; analyzing a plurality of parameters of the prior agreement;
identifying a prior agreement; analyzing a plurality of parameters of the prior agreement;

determining, based on the analysis, to re-negotiate the prior agreement; and transmitting, by the agent via the network, an indication to re-negotiate the prior agreement.
Claim 15
A system, comprising:
Claim 8
A system, comprising:
a processor; and a memory storing instructions executable by the processor to:
a processor; and a memory storing instructions executable by the processor to:
store a smart contract comprising a transcript and executable code operable to enforce a set of parameters of an agreement in a block of a blockchain, the block of the blockchain replicated to a plurality of distributed copies of the blockchain;
store the smart contract comprising the transcript and the executable code operable to enforce the set of parameters in a block of a blockchain, the block of the blockchain replicated to a plurality of distributed copies of the blockchain;
receive, by the executable code, a vote from each party to the agreement, each vote indicating whether an action of a first parameter 


determine, by the executable code, that a sum of the votes received from each party to the agreement does not indicate whether the action of the first parameter has occurred on or before the time of the first parameter has elapsed;
receive, by the executable code, a vote from a neutral party indicating whether the action of the first parameter has occurred on or before the time of the first parameter has elapsed;
receive, by the executable code, a vote from a neutral party indicating whether the action of the first parameter has occurred on or before the time of the first parameter has elapsed;
apply, by the executable code, a respective weight to each received vote to determine whether the action of the first parameter has occurred on or before the time of the first parameter has elapsed, the 


determine, by the executable code based on a sum of the weighted votes, that the action of the first parameter has been completed on or before the time of the first parameter has elapsed.
Claim 16
The system of claim 15, the memory storing instructions executable by the processor to:
Claim 8
A system, comprising: a processor; and a memory storing instructions executable by the processor to: 
receive, by an agent executing on the processor, the set of parameters for the agreement, wherein the agent comprises one of: (i) a chatbot, and (ii) a voice-enabled agent;
determine, by an agent executing on the processor, a set of parameters for an agreement based in part on a computing model, wherein the agent comprises one of: (i) a chatbot, and (ii) a voice-enabled agent;
determine, by the agent, that the set of parameters satisfies a plurality of rules; and
determine, by the agent based on the computing model and a plurality of rules, that each parameter in the 

receive, by the agent via the network, acceptance of the set of parameters including the modified value for the first parameter;
Claim 17
The system of claim 16, the memory storing instructions executable by the processor to:  42Attorney Docket No. 1988.0014C 
Claim 8
A system, comprising: a processor; and a memory storing instructions executable by the processor to:
generate the transcript by the agent, the transcript comprising statements generated by the agent and received by the agent, the statements collectively specifying the set of parameters; and
generate, by the agent, a transcript comprising statements generated by the agent and received by the agent, the statements collectively specifying the set of parameters including the modified value for the first parameter;
generate, by the agent based on a language processing algorithm 


The system of claim 17, the memory storing instructions executable by the processor to:
Claim 15
The non-transitory computer-readable storage medium of claim 14, further comprising computer-readable program code executable to:
generate, by the agent, the smart contract for the agreement;
Claim 8
generate, by the agent, a smart contract for the agreement
determine, by the executable code in the block of the blockchain, that the time for the first parameter has elapsed; and
determine, by the executable code in the block of the blockchain, that the time for the first parameter has elapsed; and
transmit an indication of completion of the action via a network.
transmit an indication of completion of the action via the network.
Claim 19


determine, by an agent executing on the processor, that a first parameter in the set of parameters has a value that does not meet a first rule, of a plurality of rules;
determine, by the agent, that a first parameter in the set of parameters has a value that does not meet a first rule, of a plurality of rules;
determine, by the agent based on a computing model and the first rule, a modified value for the first parameter;
determine, by the agent based on a computing model and the first rule, a modified value for the first parameter;
determine, by the agent, that each parameter in the set of parameters, including the modified value for the first parameter, satisfies the associated rule of the plurality of rules;
determine, by the agent, that each parameter in the set of parameters, including the modified value for the first parameter, satisfies the associated rule of the plurality of rules;
transmit, by the agent via the network, the modified value for the first parameter; and
transmit, by the agent via the network, the modified value for the first parameter;

receive, by the agent via the network, acceptance of the set of parameters including the modified value for the first parameter;
Claim 20
The system of claim 15,
Claim 17
The non-transitory computer-readable storage medium of claim 16
wherein the executable code applies a first weight value of the at least two weight values to the votes received from each party to the agreement, 43Attorney Docket No. 1 943.0014C wherein the executable code applies a second weight value of the at least two weight values to the vote received from the neutral party, wherein the first and second weight values comprise different weight values.
wherein the agent is a first agent, wherein the statements received by the agent are received from a second agent, wherein the executable code applies a first weight value of the at least two weight values to the votes received from each party to the agreement, wherein the executable code applies a second weight value of the at least two weight values to the vote received from the neutral party, wherein the first and second weight values comprise different weight .







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,2, 5-10, 12-16, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, claims 1, 2 and 5-7 are directed toward a medium or product, claims 8-9 and 12-14 are directed toward a method and claims 15, 16, 19 and 20 are directed toward a system as such the claims fall within one of the statutory categories.
Under Step 2(a) prong 1 – The claims recite elements which are directed toward an abstract idea in one of the enumerated categories. Specifically the claims are directed toward certain methods of organizing human activity. MPEP 2106.04(a) lists Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The claims as a whole are directed toward managing votes regarding if actions have occurred. The concept of managing votes is a method of organizing human activity as it is for an agreement and also for managing the behavior and interactions between people. 
Under Step 2(a) prong 2 – The claims recite “store a smart contract…”, “receiving, by the executable code executing on a processor, a vote from each party to the agreement” and “receiving, by the executable code, a vote from a neutral party” are considered insignificant extra solution activity as they are merely gathering and storing data, see MPEP 2106.05(g). The claims recite “determining, by the executable code, that a sum of the votes” is merely a mathematical function as it is merely adding values, the mathematical function itself is also an abstract idea. The step of “applying, by the executable code, a respective weight to each received vote”, is merely a mathematical function as it is manipulating the votes based on their perceived importance, the mathematical function itself is also an abstract idea. The step of “determining, by the executable code based on a sum of the weighted votes”, is merely a mathematical function as it is merely adding values, the mathematical function itself is also an abstract idea. These mathematical calculations are not considered to render the claims into a practical application as they are themselves abstract ideas, see MPEP 2106.04(a). 
The parent application 16/153,682 now patent US 10,482,554 B1, had additional elements such as “generate the transcript by the agent, the transcript comprising 
Dependent claims 2 and 16, recite “receive, by an agent executing on the processor, the set of parameters for the agreement, wherein the agent comprises one of: (i) a chatbot, and (ii) a voice-enabled agent; determine, by the agent, that the set of parameters satisfies a plurality of rules; and transmit, by the agent via a network, an indication of acceptance of the set of parameters”, which establish receiving data is 
Dependent claims 5 and 12 recite “determine, by the executable code in the block of the blockchain, that the time for the first parameter has elapsed; and transmit an indication of completion of the action via a network”, which establishes that the blockchain is checked to determine if the time has elapsed which is merely comparing data. The transmission itself is merely insignificant extra solution activity, see MPEP 2106.05(g). As such these limitations fail to render the abstract idea into a practical application.
Dependent claims 6, 9 and 19 recite “determine, by an agent executing on the processor, that a first parameter in the set of parameters has a value that does not meet a first rule, of a plurality of rules; determine, by the agent based on a computing model and the first rule, a modified value for the first parameter; determine, by the agent, that each parameter in the set of parameters, including the modified value for the first parameter, satisfies the associated rule of the plurality of rules; transmit, by the agent via a network, the modified value for the first parameter; and receive, by the agent via the network, acceptance of the set of parameters including the modified value for the first parameter”,  which establishes if parameters meet the rules, which merely compares the data. The step of determining a modified value is generic and can be performed in any possible way. The steps of transmitting and receiving are insignificant 
Dependent claims 7, 13 and 20, recite “wherein the executable code applies a first weight value of the at least two weight values to the votes received from each party to the agreement, wherein the executable code applies a second weight value of the at least two weight values to the vote received from the neutral party, wherein the first and second weight values comprise different weight values”, which applying a weight to the votes, which as discussed above is merely a mathematical function as it is manipulating the votes based on their perceived importance, see MPEP 2106.04(a). As such these limitations fail to render the abstract idea into a practical application.
Dependent claim 10, recites “receiving, by the agent via the network, acceptance of the set of parameters including the modified value for the first parameter; and generating the transcript by the agent, the transcript comprising statements generated by the agent and received by the agent, the statements collectively specifying the set of parameters including the modified value for the first parameter” which establish receiving acceptance which is insignificant extra solution activity, see MPEP 2106.05(g). The step of generating the transcript is generic in nature and can be performed in any manner, which allows it to be merely a record of what was said which is merely recording data. As such these limitations fail to render the abstract idea into a practical application.
Dependent claim 14, recites “identifying a prior agreement; analyzing a plurality of parameters of the prior agreement; determining, based on the analysis, to re-
As stated above judicial exception is not integrated into a practical application. In particular, the claims recites generic hardware for carrying out the functions. As such the elements that make up the system are recited at a high-level of generality (i.e., at medium, processor, executable code and memory) such that it amounts no more than mere instructions to apply the exception using a generic components. As such the claims amount to merely applying the abstract idea of managing votes on a computer, see MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2(b) considers the additional elements of the claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea. Rather the structural components referenced in the claims amount to merely applying the abstract idea on a computer or insignificant extra solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above the mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claims are therefore not patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689